DETAILED ACTION

Reasons for Allowance
Claims 1-54 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s application filed on 08/13/2020 has been reviewed by the examiner in view of prior art of records Lesso (US 2019/0294769 A1), and the prior art of records Lesso fails to teach the cited claim limitations of ”identifying a user as an authorized user of the electronic device and providing, based on the identification, an output to the second electronic device”. Prior art Lesso teaches system and method for detecting the presence of an ear in proximity to an audio device. The system comprises: an input for obtaining a data signal from the environment of the audio device; and an ear biometric authentication module configured to: extract one or more first ear biometric features from a first number of data frames of the data signal; calculate a first score being indicative of a distance between the one or more extracted ear biometric features and an ear biometric template of an authorized user. However, prior art Lesso fails to teach the cited claim limitations of ”identifying a user as an authorized user of the electronic device and providing, based on the identification, an output to the second electronic device”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



July 20, 2022
/SIMON KING/Primary Examiner, Art Unit 2653